Citation Nr: 0934919	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity small fiber neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity small fiber neuropathy.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. Ritchie


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1973 and from October 1974 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a Decision Review Office 
decision dated in December 2005 and a rating decision dated 
in July 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In May 2009, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  At the May 2009 hearing, the Veteran submitted 
additional evidence accompanied by a signed written waiver of 
the RO's initial consideration of this additional evidence.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Historically, the Veteran filed his original claim for 
service connection for fascial hernias of both legs prior to 
his discharge from the service in 1985.  A September 1985 
rating decision granted service connection for right and left 
leg myofascial hernias and assigned a 10 percent disability 
rating for each leg effective from August 1, 1985, the day 
after the Veteran's discharge from service.  The RO noted 
that bilateral lower leg cramps after exercise in August 1976 
remained chronic, and assessed them as mild myofascial 
hernias, anterior aspect.  By a December 1987 rating 
decision, the Veteran's disability rating for his right and 
left leg myofascial hernias were decreased to noncompensable 
(zero percent).  This determination was upheld by the Board 
in February 1989.  

In March 2004, the RO received the Veteran's claim for 
service connection for small fiber neuropathy due to exposure 
to Agent Orange.  In a December 2005 Decision Review Officer 
Decision, service connection was granted for small fiber 
neuropathy of the lower extremities, and a 10 percent 
evaluation was assigned effective March 15, 2004.  The Board 
notes that the DRO decision noted that the small fiber 
neuropathy had been previously rated as myofascial hernia; 
thus, although service connection was granted for small fiber 
neuropathy of the lower extremities, in essence, the RO 
recharacterized the Veteran's lower extremity disabilities 
and increased the rating to 10 percent.  

The Veteran's service-connected small fiber neuropathy 
disabilities are rated 10 percent disabling pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the 
sciatic nerve.

There are numerous medical records in the claims file which 
address the severity of the veteran's small fiber neuropathy 
of the lower extremities.  

A November 2000 letter from Dr. M.S. states that the Veteran 
had been a long time patient and that he developed 
excruciating muscle pain which was controlled only with high 
doses of narcotics.  Dr. M.S. stated that after a protracted 
period of treatment locally, including orthopedic referrals, 
physical therapy, and chiropractic treatment and multiple 
medications, the Veteran was referred to Mayo Clinic to the 
department of neurology where he underwent an enormous 
battery of testing, including open muscle biopsy and was 
subsequently diagnosed with a chronic myalgia syndrome with 
no specific cause found.  



A private medical record dated in June 2005 from JCMG 
indicates that the onset of the Veteran's myalgia had been 
gradual and occurring in a persistent pattern for years.  The 
myalgia was described as a severe sharp stabbing and burning 
sensation located over the entire body aggravated by physical 
activity and relieved by rest.    

The Veteran underwent a VA examination in June 2005.  The VA 
examiner noted that the Veteran had gone through multiple 
tests including muscle biopsies, EMGs, multiple lab tests, 
additional x-ray evaluations and MRIs without successful 
completion of a clear diagnosis.  The Veteran had been seen 
at the Mayo Clinic as well as Washington University in St. 
Louis with additional immune myopathy panels testing done.  
The Veteran reported profound muscle cramping and flares of 
pain when he is not medicated with Tylox and pain generally 6 
to 7/10 when he is medicated.  Physical examination revealed 
scars from muscle biopsies noted to be mildly tender to very 
deep palpation.  There was no marked atrophy of the lower 
extremities.  The Veteran was able to walk on his toes and 
walk on his heels with moderate discomfort.  He was able to 
perform a very modified squat and he was able to get on and 
off the examination table without assistance.  Reflexes were 
2+/4 and 1+/4 at the Achilles bilaterally indicating 
diminished reflexes on one side but normal reflexes on the 
other.  

An August 2006 letter from Dr. A.P. to Dr. M.S. noted that 
motor test was 5/5, sensory examination showed distal 
dominant gradient and was intact to light touch and pinprick, 
and deep tendon reflexes were 2/4 in the knee and ankle 
bilaterally.  Dr. A.P. noted that neurological examination 
revealed a sensory deficit in lower extremity in distal 
dominant fashion to light touch and pinprick and decreased 
vibratory sensation in the lower extremities. 

In a March 2007 letter, Dr. J.A.M. stated that the Veteran's 
neuropathy was evidenced by abnormal quantitative sensory 
testing in 2003 and 2007 which were abnormal.  Also, two 
muscle biopsies done in 2002 and 2003 were abnormal showing 
chronic denervation changes without evidence of reinnervation 
representative of a motor neuropathy component but no strong 
evidence to support a sensory component.  In addition, Dr. 
J.A.M. noted that the Veteran had clinically progressed since 
2002 to have more proximal involvement in addition to his 
distal involvement and his creatine kinase levels had 
remained persistently elevated indicating ongoing muscle 
damage.  Dr. J.A.M. noted that the Veteran's disorder was 
moderate to severe in nature.

The Veteran underwent a VA examination in June 2007.  
Physical examination demonstrated sensory function grossly 
normal, reflex examination normal except for right ankle 
reflex at 1+, no muscle atrophy or abnormal muscle tone or 
bulk, and no joint function affected.

The Veteran underwent a VA examination in May 2008.  He 
reported that during flare ups, he was unable to do more than 
the most essential activities of daily living and that 
treatment consists of various narcotics.  Physical 
examination demonstrated no specific muscle pathology 
although the examiner noted that the Veteran had a documented 
generalized atrophy on biopsy associated with his neuropathy.  
A spasm with fasiculations was observed in anterior thigh 
during the examination and there was racheting against 
resistance.  There were no signs of motor loss or sensory 
loss.  Deep tendon reflexes were 2+ for knee jerk and 1+ for 
ankle jerk.

A February 2009 physical examination demonstrated normal 
motor examination with proximal and distal strength in the 
normal range and sensory examination diffusely but mildly 
reduced and tendon reflexes present.  Dr. A.P. stated that 
the Veteran had a small fiber sensory ganglionopathy with 
complete disability due to severe sensory loss.  Dr. A.P. 
stated that the Veteran tends to mutilate his toes.

The Board notes that in March 2009 letter, Dr. A.S.V., stated 
that work up into the etiology of the Veteran's complaint has 
included multiple muscle biopsies, extensive blood work, and 
electrical studies.  Dr. A.S.V. stated that to date, the 
clearest objective evidence for small fiber neuron 
abnormalities have been his persistently elevated CK levels 
and high titers of anti TS-HDS antibodies.  Dr. A.S.V. noted 
that it was well accepted that CK reflects muscle damage and 
can be painful while TS-HDS antibodies are associated with 
painful neuropathies.  Dr. A.S.V. noted that the clinic's 
last physical examination in early February 2009 documents 
neuropathic damage to his toes.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating. 
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost. 38 
C.F.R. § 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

There appears to be nerve involvement, muscle involvement, as 
well as scars due to the veteran's service-connected lower 
extremity small fiber neuropathy.  However, the record is 
unclear as to exactly what lower leg symptoms should be 
attributed to the veteran's service-connected small fiber 
neuropathy.  Thus, although regrettable, the Board finds that 
an additional VA examination is necessary to thoroughly 
assess the severity of the veteran's lower extremity small 
fiber neuropathy disability.  

Finally, with respect to the claim for total disability 
evaluation based on individual unemployability (TDIU), the 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  The claim for a 
TDIU is therefore inextricably intertwined with the claims 
being remanded herein, because adjudication of these claims 
may affect the merits and outcome of the claim for TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
veteran's claims of entitlement to increased evaluation for 
lower extremity small fiber neuropathy must be fully 
adjudicated and developed by the RO before the Board can 
render a final decision regarding his claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination(s).  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s), and the 
examination report(s) should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner(s) should separately 
identify and address all residuals 
attributable to the veteran's service-
connected right and left lower extremity 
small fiber neuropathy, to include all 
scars and neurological, muscle, and 
orthopedic residuals.  The examiners 
should distinguish, to the extent 
possible, between symptomatology 
resulting from the veteran's service-
connected small fiber neuropathy and any 
residuals associated with any nonservice-
connected disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.


Specifically, the examiner(s) should:

(a) Identify any and all nerves involved, 
note all neurological symptoms of the 
left and right lower extremities, and 
perform complete sensory, motor, reflex, 
and strength testing.  The examiner 
should also discuss the extent, if any, 
of paralysis of the nerves involved.  The 
examiner should then provide an opinion 
as to the extent to which this disorder 
is disabling, preferably in qualitative 
terminology (mild, moderate, moderately 
severe, or severe).  The examiner should 
also indicate whether there is any 
objective evidence of muscle damage, 
marked muscular atrophy, foot drop, 
weakness, significant sensory loss, bowel 
or bladder impairment, loss of strength, 
or significant loss of reflexes.   

(b) Identify any and all muscles 
involved, note all muscular symptoms of 
the left and right lower extremities, and 
discuss the severity of any muscle 
impairment.

(c) Identify any and all joints involved, 
note all orthopedic symptoms of the left 
and right lower extremities, and perform 
range of motion testing, and report range 
of motion findings in degrees.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner(s) should determine whether 
the veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

(d) Identify any and all scars related to 
the veteran's service-connected lower 
extremity small fiber neuropathy to 
include any scars resulting from testing.  
The examiner(s) should describe in detail 
the veteran's scars, to include a 
discussion of whether the scars are 
painful on examination, and whether they 
result in any limitation of function.  
The size (width and length) of the scars 
should be measured.
  
(e) Discuss the effect that all of the 
veteran's service-connected disabilities 
(major depressive disorder, right lower 
extremity small fiber neuropathy, left 
lower extremity small fiber neuropathy, 
glaucoma, hypertension, right knee 
chondromalacia, left knee chondromalacia, 
right upper extremity small fiber 
neuropathy, and left upper extremity 
small fiber neuropathy) on the veteran's 
employability.  The examiner should opine 
as to whether the veteran's service-
connected disabilities, without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.


2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



